
	
		IB
		Union Calendar No. 508
		112th CONGRESS
		2d Session
		H. R. 1838
		[Report No. 112–476, Part
		  I]
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			May 11, 2011
			Ms. Hayworth
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services, and in addition to the
			 Committee on Agriculture,
			 for a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		
			May 11, 2012
			Reported from the
			 Committee on Financial
			 Services with amendments
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			May 11, 2012
			Referral to the Committee on Agriculture extended for a
			 period ending not later than May 30, 2012
		
		
			May 30, 2012
			Referral to the Committee on Agriculture extended for a
			 period ending not later than July 16, 2012
		
		
			 July 16, 2012
			Referral to the Committee on Agriculture extended for a
			 period ending not later than September 14, 2012
		
		
			 September 14, 2012
			Referral to the Committee on Agriculture extended for a
			 period ending not later than November 16, 2012
		
		
			November 16, 2012
			The Committee on
			 Agriculture discharged; committed to the Committee of the
			 Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To repeal a provision of the Dodd-Frank
		  Wall Street Reform and Consumer Protection Act prohibiting any Federal bailout
		  of swap dealers or participants.
	
	
		1.RepealSection 716 of the Dodd-Frank Wall Street
			 Reform and Consumer Protection Act (15 U.S.C. 8305) is repealed.
		
	
		1.Short titleThis Act may be cited as the
			 Swaps Bailout Prevention
			 Act.
		2.Reform of prohibition
			 on swap activity assistanceSection 716 of the Dodd-Frank Wall Street
			 Reform and Consumer Protection Act (15 U.S.C. 8305) is amended—
			(1)in subsection (b), by
			 adding at the end the following:
				
					(3)Covered depository
				institutionThe term
				covered depository institution means—
						(A)an insured depository
				institution; and
						(B)a United States uninsured
				branch or agency of a foreign bank that has a prudential
				regulator.
						;
			(2)in subsection (c)—
				(A)in the heading for such
			 subsection, by striking insured and inserting
			 covered;
				(B)by striking an
			 insured and inserting a covered;
				(C)by striking such
			 insured and inserting such covered; and
				(D)by striking or
			 savings and loan holding company and inserting savings and loan
			 holding company, or foreign banking organization (as such term is defined under
			 Regulation K (12 C.F.R. 211.21(o)));
				(3)by amending subsection
			 (d) to read as follows:
				
					(d)Only bona fide hedging
				and traditional bank activities permitted
						(1)In
				generalThe prohibition in subsection (a) shall not apply to any
				covered depository institution that limits its swap and security-based swap
				activities to the following:
							(A)Hedging and other
				similar risk mitigation activitiesHedging and other similar risk mitigating
				activities directly related to the covered depository institution's
				activities.
							(B)Non-structured finance
				swap activitiesActing as a
				swaps entity for swaps or security-based swaps other than a structured finance
				swap.
							(C)Certain structured
				finance swap activitiesActing as a swaps entity for swaps or
				security-based swaps that are structured finance swaps, if—
								(i)such structured finance
				swaps are undertaken for hedging or risk management purposes; or
								(ii)each asset-backed
				security underlying such structured finance swaps is of a credit quality and of
				a type or category with respect to which the prudential regulators have jointly
				adopted rules authorizing swap or security-based swap activity by covered
				depository institutions.
								(2)DefinitionsFor
				purposes of this subsection:
							(A)Structured finance
				swapThe term structured finance swap means a swap
				or security-based swap based on an asset-backed security (or group or index
				primarily comprised of asset-backed securities).
							(B)Asset-backed
				securityThe term asset-backed security has the
				meaning given such term under section 3(a) of the Securities Exchange Act of
				1934 (15 U.S.C.
				78c(a)).
							;
			(4)in subsection (e), by
			 striking an insured and inserting a
			 covered;
			(5)in subsection (f)—
				(A)by striking an
			 insured and inserting a covered; and
				(B)by striking the
			 insured each place such term appears and inserting the
			 covered;
				(6)in subsection (g), by
			 striking insured and inserting covered;
			(7)in subsection (m), by
			 striking An insured and inserting A covered;
			 and
			(8)by adding at the end the
			 following:
				
					(n)Foreign swap
				activity
						(1)In
				generalThis section shall not apply to swap or security-based
				swap activity conducted outside the United States with a non-U.S. counterparty
				by a non-U.S. swaps entity.
						(2)DefinitionsFor
				purposes of this subsection, the terms non-U.S. swaps entity and
				non-U.S. counterparty mean a swaps entity or counterparty,
				respectively, that is licensed, in the case of a foreign branch of a United
				States depository institution, or organized under the laws of a jurisdiction
				outside the United
				States.
						.
			Amend the title so as to read:
	 A bill to amend provisions in section 716 of the Dodd-Frank Wall Street
	 Reform and Consumer Protection Act relating to Federal assistance for swaps
	 entities..
	
		November 16, 2012
		The Committee on
		  Agriculture discharged; committed to the Committee of the
		  Whole House on the State of the Union and ordered to be printed
	
